EXHIBIT 10.17

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between
Michael Tuchen (“Executive”) and Talend, Inc. (the “Company”) and Talend S.A.
(the “Parent”) (collectively referred to as the “Parties” or individually
referred to as a “Party”).

RECITALS

WHEREAS, Executive was employed by the Company as its Chief Executive Officer;

WHEREAS, Executive signed an Executive Employment Agreement with the Company on
January 29, 2014 (the “Employment Agreement”);

WHEREAS, Executive signed an At-Will, Non-Competition, and Confidentiality
Agreement with the Company on January 30, 2014 (the “Confidentiality
Agreement”);

WHEREAS, Executive signed a Change of Control and Severance Agreement, dated
July 8, 2016 (the “COC Agreement”);

WHEREAS, Executive previously was granted equity awards to acquire ordinary
shares of Parent (each, an “Equity Award”) pursuant to the terms and conditions
of the applicable Parent equity plan and award agreement under which such Equity
Award was granted (the “Equity Documents”);

WHEREAS, Executive resigned from employment with the Company effective January
9, 2020 (the “Separation Date”); and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against Parent, the Company, and any of the Releasees as defined below,
including, but not limited to, any and all claims arising out of or in any way
related to Executive’s employment with or separation from the Company.

NOW, THEREFORE, in consideration of the mutual promises made herein, Parent, the
Company and Executive hereby agree as follows:

COVENANTS

1.         Consideration.

a.                      Resignation as Chief Executive Officer.  As of January
8, 2020, Executive will be deemed to have resigned voluntarily from his position
as Chief Executive Officer and as an officer and director of any of Parent’s
subsidiaries or affiliates of Parent (including the Company), without any
further required action by the Executive;  provided however, if Parent or the
Company requests, Executive will execute any documents necessary to reflect his
resignation.

b.                     Member of the Board of Directors.  As of and following
the Separation





-  1  -




Date, Executive will continue to be a member of Parent’s board of directors (the
“Board”), subject to any required approvals by the Company’s stockholders. The
current term of Executive’s Board seat expires at Parent’s annual general
meeting in 2022 (the “Board Term”). At the end of the Board Term, Executive
shall resign from the Board and not stand for re-election on the Board.

c.                      Severance.  Executive shall be entitled to receive the
following severance payments and benefits on the terms set forth below:

a.    A lump sum payment equal to $365,000, which represents 100% of his base
salary as of immediately prior to the Separation Date (the “Cash
Severance”).  The Cash Severance shall be paid, less applicable withholding, on
the first Company payroll date following the 55th day following the Separation
Date.

b.   A lump sum payment equal to the achieved amount of Executive’s fiscal 2019
annual bonus (the “2019 Bonus”), which shall be based on Executive’s annual
fiscal 2019 target bonus and the Board’s assessment of the achievement of the
2019 annual bonus plan performance objectives previously established by the
Board. Any 2019 Bonus shall be paid at the same time as other 2019 annual bonus
payments are paid to the Company’s senior executives, which is expected to occur
during the first quarter of the 2020 fiscal year.

c.    If Executive timely elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
within the time period prescribed pursuant to COBRA for the Executive and the
Executive’s eligible dependents, the Company will reimburse the Executive for
the premiums necessary to continue group health insurance benefits under COBRA
for the Executive and the Executive’s eligible dependents until the earliest of
(i) the date that is 12 months following the date of the Executive’s termination
of employment, (ii) the date upon which the Executive and/or the Executive’s
eligible dependents becomes covered under similar plans or (iii) the date upon
which the Executive or the Executive’s eligible dependents, as applicable,
ceases to be eligible for coverage under COBRA. COBRA reimbursements shall be
made by the Company to Executive consistent with the Company’s normal expense
reimbursement policy, provided that Executive submits documentation to the
Company substantiating Executive’s payments for COBRA coverage.

d.                     Acknowledgement.  Except as explicitly set forth in this
Agreement, Executive acknowledges and agrees that Executive is not, at the time
Executive executes this Agreement, entitled to receive any severance
compensation or benefits from Parent or the Company, including, but not limited
to, any such severance benefits that Executive may have otherwise been entitled
to pursuant to any other agreement, including the Employment Agreement and COC
Agreement.  Executive acknowledges that without this Agreement, Executive is
otherwise not entitled to the consideration listed in this section 1(c).

2.         Equity.  Notwithstanding any provision in the Equity Documents to the
contrary,

a.                      Each Equity Award that is outstanding and unvested (each
of which is identified on Exhibit A attached hereto) shall continue to vest and
settle, and to the extent applicable, become exercisable, on the same future
vesting and settlement dates that apply to such Equity Award as of immediately
prior to the Separation Date through the end of the Board Term, subject to





-  2  -




Executive’s continued service with the Company, and further subject to any
required delay under Section 18 of this Agreement. The portion of each Equity
Award that is scheduled to vest and settle after the end of the Board Term
immediately will be forfeited at no cost to Parent or the Company as of the
Separation Date as set forth on Exhibit A.

b.                     With respect to the Equity Award granted in 2019 that
becomes eligible to vest based on achievement of 2019 performance objectives
previously established by the Board, such performance objectives will be
achieved at the same achievement percentage level determined by the Board for
the other 2019 performance-based equity awards issued by Parent, and based on
the Board’s assessment of the achievement of those performance metrics.  This
assessment is expected to occur during the first quarter of fiscal 2020.

c.                      Any Equity Award that is a vested and outstanding stock
option shall remain exercisable through the date that is 12 months following the
end of the Board Term, subject to earlier termination upon a change in control
or similar transaction as may be provided under the applicable Equity Documents.
In no event will a stock option be exercisable following its original 10-year
maximum term.

d.                     All other terms of the Equity Documents shall continue to
apply to the Equity Awards.

3.         Benefits.  Executive’s health insurance benefits shall cease on
January 31, 2020, subject to Executive’s right to continue Executive’s health
insurance under COBRA. Executive’s participation in all benefits and incidents
of employment, including, but not limited to, the accrual of bonuses, vacation,
and paid time off, ceased as of the Separation Date.

4.         Payment of Salary and Receipt of All Benefits.  Executive
acknowledges and represents that, other than the consideration set forth in this
Agreement, the Company has paid or provided all salary, wages, bonuses, accrued
vacation/paid time off, premiums, leaves, housing allowances, relocation costs,
interest, severance, outplacement costs, fees, reimbursable expenses,
commissions, shares, equity awards, vesting, and any and all other benefits and
compensation due to Executive.

5.         Release of Claims.  Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and/or Parent, and their current and former officers, directors,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, professional employer
organization or co-employer, insurers, trustees, divisions, subsidiaries,
predecessor and successor corporations, and assigns (collectively, the
“Releasees”). Executive, on Executive’s own behalf and on behalf of Executive’s
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Executive may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the date Executive signs this
Agreement, including, without limitation:





-  3  -




a.          any and all claims relating to or arising from Executive’s
employment relationship with Parent or the Company and the termination of that
relationship;

b.         any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of Parent shares, including, without limitation,
any claims for fraud, misrepresentation, breach of fiduciary duty, breach of
duty under applicable state corporate law, and securities fraud under any state
or federal law;

c.          any and all claims for wrongful discharge of employment, termination
in violation of public policy, discrimination, harassment, retaliation, breach
of contract (both express and implied), breach of covenant of good faith and
fair dealing (both express and implied), promissory estoppel, negligent or
intentional infliction of emotional distress, fraud, negligent or intentional
misrepresentation, negligent or intentional interference with contract or
prospective economic advantage, unfair business practices, defamation, libel,
slander, negligence, personal injury, assault, battery, invasion of privacy,
false imprisonment, conversion, and disability benefits;

d.         any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Rehabilitation Act of 1973, the
Americans with Disabilities Act of 1990, the Equal Pay Act, the Fair Labor
Standards Act, the Fair Credit Reporting Act, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act, the Executive
Retirement Income Security Act of 1974, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act, the Immigration Reform and
Control Act, the National Labor Relations Act, the California Family Rights Act,
the California Labor Code, the California Workers’ Compensation Act, and the
California Fair Employment and Housing Act;

e.          any and all claims for violation of the federal or any state
constitution;

f.          any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;

g.         any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and

h.         any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law.  Any and all disputed wage claims that are released herein shall
be subject to binding arbitration in accordance with this Agreement, except as
required by applicable law. This release does not extend to any right Executive
may have to unemployment compensation benefits.  This release does not extend to
any of Executive’s indemnification and advancement rights granted by Parent or
the Company pursuant to any indemnification agreement previously entered into
with either Parent or the Company or by applicable law.





-  4  -




6.         Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges
that Executive is waiving and releasing any rights Executive may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Executive agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
date Executive signs this Agreement. Executive acknowledges that the
consideration given for this waiver and release is in addition to anything of
value to which Executive was already entitled. Executive further acknowledges
that Executive has been advised by this writing that: (a) Executive should
consult with an attorney prior to executing this Agreement; (b) Executive has
twenty-one (21) days within which to consider this Agreement; (c) Executive has
seven (7) days following Executive’s execution of this Agreement to revoke this
Agreement; (d) this Agreement shall not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Executive from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Executive signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Executive hereby
acknowledges that Executive has freely and voluntarily chosen to waive the time
period allotted for considering this Agreement. Executive acknowledges and
understands that revocation must be accomplished by a written notification to
the person executing this Agreement on the Company’s behalf that is received
prior to the Effective Date. The Parties agree that changes, whether material or
immaterial, do not restart the running of the 21-day period.

7.         California Civil Code Section 1542.  Executive acknowledges that
Executive has been advised to consult with legal counsel and is familiar with
the provisions of California Civil Code Section 1542, a statute that otherwise
prohibits the release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

Executive, being aware of said code section, agrees to expressly waive any
rights Executive may have thereunder, as well as under any other statute or
common law principles of similar effect.

8.         No Pending or Future Lawsuits.  Executive represents that Executive
has no lawsuits, claims, or actions pending in Executive’s name, or on behalf of
any other person or entity, against the Company or any of the other Releasees.
Executive also represents that Executive does not intend to bring any claims on
Executive’s own behalf or on behalf of any other person or entity against the
Company or any of the other Releasees.

9.         Trade Secrets; Confidential Information/Company Property; Insider
Trading Policy.  Executive acknowledges that, separate from this Agreement,
Executive remains under continuing obligations to the Company under the
Confidentiality Agreement, including the provisions therein regarding
nondisclosure of the Company’s trade secrets and confidential and proprietary
information. Executive acknowledges that the Company will not enforce the
post-employment restrictions in





-  5  -




Section 5 (“Non-Recruiting Covenant”) of the Confidentiality Agreement;
provided, however, that Executive remains bound by all other continuing
obligations under the Confidentiality Agreement, including Executive’s
confidentiality obligations thereof. Executive’s signature below constitutes
Executive’s certification under penalty of perjury that Executive has returned
all documents and other items provided to Executive by the Company (with the
exception of a copy of the Executive Handbook and personnel documents
specifically relating to Executive), developed or obtained by Executive in
connection with Executive’s employment with the Company, or otherwise belonging
to the Company.   Executive acknowledges and agrees to continue to abide by the
terms and conditions of Parent’s Insider Trading Policy in accordance with its
terms.

10.       No Cooperation.  Subject to the Protected Activity provision,
Executive agrees that Executive will not knowingly encourage, counsel, or assist
any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against any of the Releasees, unless under a subpoena or other court order
to do so or upon written request from an administrative agency or the
legislature or as related directly to the ADEA waiver in this Agreement.
Executive agrees both to immediately notify the Company upon receipt of any such
subpoena or court order or written request from an administrative agency or the
legislature, and to furnish, within three (3) business days of its receipt, a
copy of such subpoena or other court order or written request from an
administrative agency or the legislature. If approached by anyone for counsel or
assistance in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints against any of the Releasees,
Executive shall state no more than that Executive cannot provide counsel or
assistance.

11.       Protected Activity Not Prohibited.  Executive understands that nothing
in this Agreement shall in any way limit or prohibit Executive from engaging in
any Protected Activity. Protected Activity includes: (i) filing and/or pursuing
a charge, complaint, or report with, or otherwise communicating, cooperating, or
participating in any investigation or proceeding that may be conducted by any
federal, state or local government agency or commission,  including the
Securities and Exchange Commission, the Equal Employment Opportunity Commission,
the Occupational Safety and Health Administration, and the National Labor
Relations Board (“Government Agencies”). Executive understands that in
connection with such Protected Activity under prong (i) of this section,
Executive is permitted to disclose documents or other information as permitted
by law, without giving notice to, or receiving authorization from, the Company.
Notwithstanding the foregoing, Executive agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute Company confidential information under the Confidentiality
Agreement to any parties other than the Government Agencies. Executive further
understands that “Protected Activity” does not include the disclosure of any
Company attorney-client privileged communications or attorney work product. Any
language in the Confidentiality Agreement regarding Executive’s right to engage
in Protected Activity that conflicts with, or is contrary to, this section is
superseded by this Agreement.  In addition, pursuant to the Defend Trade Secrets
Act of 2016, Executive is notified that an individual will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (i) is made in confidence to a federal, state,
or local government official (directly or indirectly) or to an attorney solely
for the purpose of reporting or investigating a suspected violation of law, or
(ii) is made in a complaint or other document filed in a lawsuit or other
proceeding, if (and only if) such filing is made under seal. In addition, an
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the individual’s
attorney and use the trade secret





-  6  -




information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.

12.       Mutual Nondisparagement.  Executive agrees to refrain from any
disparagement, defamation, libel, or slander of any of the Releasees, and agrees
to refrain from any tortious interference with the contracts and relationships
of any of the Releasees. Executive shall direct any inquiries by potential
future employers to the Company’s human resources department. Parent and the
Company agree to refrain from any disparagement, defamation, libel or slander of
Executive. Executive understands that the obligations of Parent and the Company
under this paragraph extend only to their current executive officers and members
of their board of directors and only for so long as each officer or member is an
employee or directors, as applicable of the Company. Protected Activity is
expressly excluded from this paragraph.

13.       Breach.  In addition to the rights provided in the “Attorneys’ Fees”
section below, Executive acknowledges and agrees that any material breach of
this Agreement, unless such breach constitutes a legal action by Executive
challenging or seeking a determination in good faith of the validity of the
waiver herein under the ADEA or of any provision of the Confidentiality
Agreement (except the post-employment restrictions in Section 5 (“Non-Recruiting
Covenant”) of the Confidentiality Agreement) shall entitle the Company
immediately to recover and/or cease providing the consideration provided to
Executive under this Agreement and to obtain damages, except as provided by law.

14.       No Admission of Liability.  Executive understands and acknowledges
that with respect to all claims released herein, this Agreement constitutes a
compromise and settlement of any and all actual or potential disputed claims by
Executive unless such claims were explicitly not released by the release in this
Agreement. No action taken by the Company hereto, either previously or in
connection with this Agreement, shall be deemed or construed to be (a) an
admission of the truth or falsity of any actual or potential claims or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to Executive or to any third party.

15.       Costs.  The Parties shall each bear their own costs, attorneys’ fees,
and other fees incurred in connection with the preparation of this Agreement.

16.       ARBITRATION.  EXCEPT AS PROHIBITED BY LAW, THE PARTIES AGREE THAT ANY
AND ALL DISPUTES ARISING OUT OF THE TERMS OF THIS AGREEMENT, THEIR
INTERPRETATION, EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR THE TERMS THEREOF, OR
ANY OF THE MATTERS HEREIN RELEASED, SHALL BE SUBJECT TO ARBITRATION UNDER THE
FEDERAL ARBITRATION ACT (THE “FAA”) AND THAT THE FAA SHALL GOVERN AND APPLY TO
THIS ARBITRATION AGREEMENT WITH FULL FORCE AND EFFECT; HOWEVER, WITHOUT LIMITING
ANY PROVISIONS OF THE FAA, A MOTION OR PETITION OR ACTION TO COMPEL ARBITRATION
MAY ALSO BE BROUGHT IN STATE COURT UNDER THE PROCEDURAL PROVISIONS OF SUCH
STATE’S LAWS RELATING TO MOTIONS OR PETITIONS OR ACTIONS TO COMPEL ARBITRATION.
EXECUTIVE AGREES THAT, TO THE FULLEST EXTENT PERMITTED BY LAW, EXECUTIVE MAY
BRING ANY SUCH ARBITRATION PROCEEDING ONLY IN EXECUTIVE’S INDIVIDUAL CAPACITY.
ANY ARBITRATION WILL OCCUR IN SAN MATEO COUNTY, BEFORE JAMS, PURSUANT TO ITS
EMPLOYMENT ARBITRATION





-  7  -




RULES & PROCEDURES (“JAMS RULES”), EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION.
THE PARTIES AGREE THAT THE ARBITRATOR SHALL HAVE THE POWER TO DECIDE ANY MOTIONS
BROUGHT BY ANY PARTY TO THE ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT
AND/OR ADJUDICATION, AND MOTIONS TO DISMISS AND DEMURRERS, APPLYING THE
STANDARDS SET FORTH UNDER THE CALIFORNIA CODE OF CIVIL PROCEDURE. THE PARTIES
AGREE THAT THE ARBITRATOR SHALL ISSUE A WRITTEN DECISION ON THE MERITS. THE
PARTIES ALSO AGREE THAT THE ARBITRATOR SHALL HAVE THE POWER TO AWARD ANY
REMEDIES AVAILABLE UNDER APPLICABLE LAW, AND THAT THE ARBITRATOR MAY AWARD
ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, WHERE PERMITTED BY APPLICABLE
LAW. THE ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION
SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR MAY AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
SECTION CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES,
INCLUDING, BUT NOT LIMITED TO THE ARBITRATION SECTION OF THE CONFIDENTIALITY
AGREEMENT, THE PARTIES AGREE THAT THIS ARBITRATION AGREEMENT IN THIS SECTION
SHALL GOVERN.

17.       Tax Consequences.  The Company makes no representations or warranties
with respect to the tax consequences of the payments and any other consideration
provided to Executive or made on Executive’s behalf under the terms of this
Agreement. Executive agrees and understands that Executive is responsible for
payment, if any, of local, state, and/or federal taxes on the payments and any
other consideration provided hereunder by the Company and any penalties or
assessments thereon. Executive further agrees to indemnify and hold the
Releasees harmless from any claims, demands, deficiencies, penalties, interest,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed due on account of (a) Executive’s
failure to pay or delayed payment of federal or state taxes, or (b) damages
sustained by the Company by reason of any such claims, including attorneys’ fees
and costs. The Parties agree and acknowledge that the payments made pursuant to
section 1 of this Agreement are not related to sexual harassment or sexual abuse
and not intended to fall within the scope of 26 U.S.C. Section 162(q).





-  8  -




18.       Section 409A.  It is intended that all payments and benefits provided
under the Agreement or otherwise are exempt from, or comply with, the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
and any final regulations and guidance thereunder and any applicable state law
equivalent, as each may be amended or promulgated from time to time (“Section
409A”) so that none of the payments or benefits will be subject to the
additional tax imposed under Section 409A, and any ambiguities or ambiguous
terms herein will be interpreted in accordance with this intent.  The Parties
agree that Executive’s termination of employment on the Separation Date
constitutes a “separation from service” within the meaning of Section 409A.  If,
at the time of the Executive’s separation from service, the Executive is a
“specified employee” within the meaning of Section 409A, then the payment of the
Deferred Payments will be delayed to the extent necessary to avoid the
imposition of the additional tax imposed under Section 409A, which means that
the Executive will receive payment on the date that is six months and one day
following the Executive’s separation from service, or, if earlier, the
Executive’s death (such date, the “Delayed Payment Date”).  All subsequent
Deferred Payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit.  Parent or the Company reserves
the right to amend the Agreement as it considers necessary or advisable, in its
sole discretion and without the consent of the Executive or any other
individual, to comply with any provision required to avoid the imposition of the
additional tax imposed under Section 409A or to otherwise avoid income
recognition under Section 409A prior to the actual payment of any benefits or
imposition of any additional tax.  Each payment, installment, and benefit
payable under the Agreement is intended to constitute a separate payment for
purposes of U.S. Treasury Regulation Section 1.409A-2(b)(2).  In no event will
any member of Parent or the Company be obligated to reimburse the Executive for
any taxes that may be imposed on the Executive as a result of
Section 409A.  “Deferred Payments” means any severance pay or benefits to be
paid or provided to the Executive (or the Executive’s estate or beneficiaries)
pursuant to this Agreement and any other severance payments or separation
benefits to be paid or provided to the Executive (or the Executive’s estate or
beneficiaries), that in each case, when considered together, are considered
deferred compensation under Section 409A.

19.       Authority.  The Company represents and warrants that the undersigned
has the authority to act on behalf of the Company and to bind the Company and
all who may claim through it to the terms and conditions of this Agreement.
Executive represents and warrants that Executive has the capacity to act on
Executive’s own behalf and on behalf of all who might claim through Executive to
bind them to the terms and conditions of this Agreement. Each Party warrants and
represents that there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein.

20.       Severability.  In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

21.       Attorneys’ Fees.  Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party brings an action to enforce or effect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.





-  9  -




22.       Entire Agreement.  This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s relationship with the Company, with the
exception of the Confidentiality Agreement, Section 6 of the COC Agreement, and
the Equity Documents, except as otherwise modified or superseded herein. Nothing
in this Agreement shall alter Executive’s indemnification and advancement rights
granted by Parent or the Company pursuant to any indemnification agreement
Executive previously entered into with either Parent or the Company or by
applicable law.

23.       No Oral Modification.  This Agreement may only be amended in a writing
signed by Executive and the Company’s Chief Executive Officer.

24.       Governing Law.  This Agreement shall be governed by the laws of the
State of California, without regard for choice-of-law provisions, except that
any dispute regarding the enforceability of the arbitration section of this
Agreement shall be governed by the FAA. Executive consents to personal and
exclusive jurisdiction and venue in the State of California.

25.       Effective Date.  Executive understands that this Agreement shall be
null and void if not executed by Executive within twenty-one (21) days. Each
Party has seven (7) days after that Party signs this Agreement to revoke it.
This Agreement will become effective on the eighth (8th) day after Executive
signed this Agreement, so long as it has been signed by the Parties and has not
been revoked by either Party before that date (the “Effective Date”).

26.       Counterparts.  This Agreement may be executed in counterparts and each
counterpart shall be deemed an original and all of which counterparts taken
together shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.  The counterparts of this Agreement may be executed and delivered
by facsimile, photo, email PDF, or other electronic transmission or signature.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 





-  10  -




27.       Voluntary Execution of Agreement.  Executive understands and agrees
that Executive executed this Agreement voluntarily and without any duress or
undue influence on the part or behalf of the Company or any third party, with
the full intent of releasing all of Executive’s claims against the Company and
any of the other Releasees. Executive acknowledges that:

(a)        Executive has read this Agreement;

(b)        Executive has been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of Executive’s own choice or has
elected not to retain legal counsel;

(c)        Executive understands the terms and consequences of this Agreement
and of the releases it contains;

(d)        Executive is fully aware of the legal and binding effect of this
Agreement; and

(e)        Executive has not relied upon any representations or statements made
by the Company that are not specifically set forth in this Agreement.





-  11  -




IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

 

 

MICHAEL TUCHEN, an individual

 

 

 

 

 

 

Dated:

January 8

, 2020

 

/s/ Michael Tuchen

 

 

 

 

Michael Tuchen

 

 

 

 

 

 

 

 

 

 

TALEND, INC.

 

 

 

 

 

 

Dated:

January 8

, 2020

 

By

/s/ Christal Bemont

 

 

 

 

 

Christal Bemont

 

 

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

TALEND S.A.

 

 

 

 

 

 

Dated:

January 8

, 2020

 

By

/s/ Christal Bemont

 

 

 

 

 

Christal Bemont

 

 

 

 

 

Chief Executive Officer

 

 



-  12  -




Exhibit A

Schedule of Unvested Equity Awards

 

 

 

 

 

 

 

 

 

 

 

 

Plan Name

Grant Date

Award Name

Grant Price EUR

Original Expiry Date

Employee Grant Number

Total Shares Granted

Outstanding Unvested and Eligible to Vest After the Separation Date

Outstanding Unvested and Forfeited on the Separation Date

Vest Schedule Name

2016 Option Plan

08-Jul-2016

Option Award (NQ) - Talend Inc.

€14.46

06-Jul-2026

40


132,026

19,804

0

1/5th on 7/1/2017 and then quarterly for 4 more years

2016 Free Share Plan

03-May-2017

PRSU - Talend Inc.

€0.00

03-May-2099

6026


133,038

16,630

0

25% after anniversary then quarterly for 3 more years

2017 Free Share Plan

02-Mar-2018

RPSU - Talend Inc.

€0.00

02-Mar-2028

6861


35,778

35,778

0

40% at 2 years then quarterly for 2 more years.*

2017 Free Share Plan

02-Mar-2018

PRSU - Talend Inc.

€0.00

02-Mar-2028

6869


71,556

22,182

0

40% at 2 years then quarterly for 2 more years*

2018 Free Share Plan

22-Feb-2019

RRSU - Talend Inc.

€0.00

22-Feb-2029

8304


61,112

61,112

13,750

40% at 2 years then quarterly for 2 more years**

2018 Free Share Plan

22-Feb-2019

PPSU - Talend Inc.

€0.00

22-Feb-2029

8312


122,222

122,222**

27,500**

40% at 2 years then quarterly for 2 more years - Performance 2019**

 

*Shares subject to earlier vesting upon certain terminations of employment
occurring before 2 years as set forth in the applicable award agreement.

** Share number subject to adjustment based on actual performance for 2019 PSUs
pursuant to Section 2(b) of the Agreement.

 

13

